DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 3/15/2022. Claims 1-4 and 6-20 are currently pending. Claims 8-20 have been withdrawn do to a restriction. Therefore claims 1-4, 6, and 7 are examined below. The earliest effective filing date of the present application is 10/31/2017.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
4.	Claim 3 is objected to because of the following informalities: 
Claim 3 recites “voice input device is a of a smart speaker” in lines 1-2, which is improper grammar. For the proposes of examination, examiner is interpreting it as “voice input device is a smart speaker;” Appropriate clarification is required of this limitation.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 introduces the term “POS terminal” and claim 1 uses the term “POS device.” It is inconsistent with the disclosure with these terms being different apparatus. Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being obvious by U.S. Pat. Pub. No. 2014/0330659 to Yopp et al. (“Yopp”) in view of U.S. Pat. No. 9792901 to Saleem et al. (“Saleem”).

9.	With regards to claim 1, Yopp disclosed the method limitations of,
	receiving a voice input at a self-service Point-Of-Sale (POS) location1, the voice-input including a command utterance that identifies a command (See [0025] discussing the use of voice input to allow users to interact with the POS application by acquiring and processing the commands. The examiner is interpreting voice interaction as command utterance. Examiner notes that the location of the mobile POS would be the location of the self-service POS location as that does not require a stationary point in space. See also [0058] discussing the MPOS device capturing voice input.) including a corresponding script to be executed by a network service, in response to the voice input, the script when executed, invoking data processing activity a computing device involved with data process at least one of an action (See [0064]-[0066] discussing language module (520), as part of POS server (504), running a regular expression script to parse and interpret phrase into commands in response to receiving a voice input performing the operation on the MPOS device(502).) on both an audio input device that received the voice input (See [0065] discussing the command being performed on the MPOS  and on another data processing device of a facility where of the POS location (See [0064] discussing the POS server containing language module (520), which parses and interpret phrases of the command. The examiner is interpreting parses and interpreted phrases as an action and the server as another device. Examiner notes that a server can be located at the POS location or not.), the voice input including a command to change a configuration setting of a computing device with regard to the self-service POS location (See [0024]  discussing the operation of the workflows on the MPOS being anything from accessing business logic on another device, navigating menus, displaying a series of screens and menu options, etc. The examiner is interpreting the displaying a series of screens and menu options as the ability to change a configuration setting of the computing device.); 
transmitting the voice input via the network to a network service for processing (See [0066] discussing server (506) receiving input from the Mobile Point of Sales (MPOS) device through network.); 
receiving, via the network, at least one response to the transmitted voice input (See [0066] discussing server (506) transmitting back to MPOS device commands corresponds to the received audio file. The examiner is interpreting commands as responses.); and 
performing a data processing action on a POS device at the self-service POS location2 upon receipt of the response (See [0067] discussing the performing of the command on the MPOS.), the data processing action including providing an… output from the POS device including information related to the command to change the configuration setting with regard to the self-service POS location3 (See [0024]  discussing the operation of the workflows on the MPOS being anything from accessing business logic on another device, navigating menus, displaying a series of a series of screens and menu options, etc. The examiner is interpreting the displaying a series of a series of screens and menu options as the ability to change a configuration setting.).  
Yopp is silent on the limitation of,
 an audible output4
However, Saleem teaches at [Col. 1, l. 61-67] that it would have been obvious to one of ordinary skill in the speech-based system art to include the ability to have an audible output in response to a voice input (Saleem [Col. 1, l. 61-67] teaches the uses of a smart microphone speaker combination that receives command inputs and generates speech replies based on the voice inputs.). 
Therefore, it would have been obvious for one of ordinary skill in the speech-based system art before the filing date of the claimed invention to have modified the teachings of Yopp to include the ability to have an audible output in response to a voice input, as disclosed by Saleem. One of ordinary skill in the art would have been motivated to make this modification in order to allow a speaker-mic system to perform actions based on commands (Saleem [Col. 1, l. 45-67]).

10.	With regards to claim 2, Yopp disclosed the method limitations of,
wherein the voice input is recorded as an audio data item within a memory of a voice input device that receives the voice input (See [0031] discussing MPOS device (102) having a processor and memory for storing and executing of software to perform it’s designated functions. The examiner is interpreting voice input as a designated function. See also [0058] discussing MPOS device (502) the audio module (510) as an input/output device that can capture audio. The examiner is interpreting a device that can capture audio to be a microphone.).  

11.	With regards to claim 3, Yopp disclosed the limitations of,
wherein the voice input device is a of … speaker device deployed at the point-of-sale location (See [0058] discussing MPOS device (502) the audio module (510) as an input/output device that can include speakers.).  
Yopp is silent on the limitation of,
smart-speaker5
However, Saleem teaches at [Col. 1, l. 61-67] that it would have been obvious to one of ordinary skill in the speech-based system art to include the ability to have an audible output in 
Therefore, it would have been obvious for one of ordinary skill in the speech-based system art before the filing date of the claimed invention to have modified the teachings of Yopp to include the ability to have an audible output in response to a voice input, as disclosed by Saleem. One of ordinary skill in the art would have been motivated to make this modification in order to allow a speaker-mic system to perform actions based on commands (Saleem [Col. 1, l. 45-67]).

12.	With regards to claim 4, Yopp disclosed the method limitations of,
wherein the voice input device is a microphone coupled to a POS terminal at the self-service POS location (See [0058] discussing MPOS device (502) the audio module (510) as an input/output device that can capture audio. The examiner is interpreting a device that can capture audio to be a microphone. The examiner notes that the MPOS is a mobile device and can be located anywhere within reason such as the self-service POS location.).  

13.	With regards to claim 6, Yopp disclosed the method limitations of,
wherein the data processing action is performed according to a data processing command received with the at least one response (See [0066]-[0067 discussing server (506) transmitting back to MPOS device commands corresponds to the received audio file and the performing of the command.).  

14.	With regards to claim 7, Yopp disclosed the method limitations of,
wherein the at least one response includes a response received by a networked device is a different device than that which received the voice input (See Fig. 5 and [0057] discussing the MPOS (502) receiving the input and the communication between POS server (504), MPOs (502) and servers (506(1)-506(3). The examiner is interpreting the POS server as another network device that receives responses from the servers (506(1)-506(3).) . 


Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 3/15/2022, with respect to 112 (b) rejection of claim 3 and §101 have been fully considered and are persuasive.  The 112 (b) rejection of claim 3 has been withdrawn. 
Examiner agrees with Applicant that the claim does not appear to be a method of organizing human activity. The voice input invoking data processing activity which upon correspondence with a network service then performs a data processing action including providing an audible output including information related to the command to change the configuration setting is not a fundamental economic practice or commercial interaction. The claim is directed toward a voice activated/enhanced POS. Even if it were somehow argued that the claim recites an abstract idea, at the very least, under PEG 2A, prong II, the ability for the POS to be configured via voice which is processed remotely constitutes an improvement to the POS itself and/or a meaningful limitation. Further, under PEG 2B, the ability for the POS to provide configuration via voice only constitutes “significantly more” than any abstract idea as it is unconventional to be able to configure a POS utilizing voice.
16.	Applicant’s arguments, see Remarks, filed 3/15/2022, with respect to the objection of claims 1-4 and 6-7 have been fully considered and are persuasive. Therefore, the objections have been withdrawn.  However, upon further consideration, a new ground(s) of object is made in view of the amendments for claim 3. 
With respect to the rejection of claim 4 under 112(b) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 4.
17.	Applicant's arguments, see Remarks, filed 3/15/2022, with respect to, 35 U.S.C. §103 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    445
    626
    media_image1.png
    Greyscale

Examiner disagrees. Applicant’s comment is based on the term “configuration setting,” which when given its plain meaning under the BRI, examiner has found it to be taught by Yopp [0024] ability to display a series of a series of screens and menu options. Further, see [0026] “In general, by using voice input, the user of the MPOS device can bypass one or more workflow elements, thereby improving efficiency in the sales process,” which describes the change in flow. Applicant provides no evidence from the specification in how this BRI is incorrect. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner maintains position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 . Examiner suggest claiming the actual POS device as any smart device can be a self-service POS location e.g., a cellphone shopping a website anywhere.
        2 Examiner notes that the POS device is present at the self-service POS location is inherent
        3 See above Claim Objection for interpretation.
        4 Examiner is using bold text for claim language and unbolded language for context.
        5 The examiner notes that Yopp discloses a speaker, not a “smart speaker,” as claimed.